The remarks of one of the attorneys for the defendant, referred to by Mr. Justice BUTZEL, might well be set forth at greater length. He stressed the fact that the failure of the smaller banks, of which defendant's was said to be one, was brought about by the action of the larger banks. He stated that his own fortune of a million dollars had been wiped out and that of the assistant prosecuting attorney as well, and that carpenters, butchers, and others had "all been cleaned." In closing, he said:
"I hope when you come out of the jury room that you will face the situation as I want you to face it; open the doors wide, and let the whole world know that this system which has been built up so as to make slaves out of you and I, and so as to destroy what you have accumulated, is the cause of George Kolowich's failure."
The remarks of the assistant prosecutor, quoted in Mr. Justice BUTZEL'S opinion, may well be said to have been in answer thereto.
This court has the right to assume that the jurors impaneled to try this case were men and women of intelligence. We also have the right to assume that each one of them knew about the Allan trial, that they had read about it in the daily papers, and had talked about it in their families and among their *Page 154 
friends, and knew that he had been convicted. The remark was unfortunate, and should not have been made. On objection by defendant's counsel, the trial court said to the jury:
"The court will instruct you, members of the jury, that that last remark you will entirely eradicate from your mind. We are trying but one person in this trial. You are not concerned with the trial of any other individual. You will eliminate that from your minds. You are not to be biased by it, or not be prejudiced by it, nor will it make you sympathetic. You are just to disregard it entirely."
I concur with Mr. Justice BUTZEL in holding that the trial was otherwise free from reversible error. But, in my opinion, it cannot be said that it affirmatively appears that "the error complained of has resulted in a miscarriage of justice." 3 Comp. Laws 1929, § 17354.
The judgment should be affirmed.
CLARK and NORTH, JJ., concurred with SHARPE, J.